Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered December 9, 2003. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree (three counts) and assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of three counts of sexual abuse in the first degree (Penal Law § 130.65 [1]) and one count of assault in the third degree (§ 120.00 [1]). By pleading guilty, defendant forfeited his present challenges to the alleged lack of specificity and the alleged duplicity of the accusatory instrument “inasmuch as the alleged error [s] did not render the accusatory instrument jurisdictionally defective” (People v Monacelli, 299 AD2d 916, 916 [2002], lv denied 99 NY2d 617 [2003]; see generally People v Hansen, 95 NY2d 227, 230-232 [2000]; People v Almarez, 19 AD3d 1005 [2005], order amended on other grounds 21 AD3d 1438 [2005]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Gorski, Smith, Green and Hayes, JJ.